DETAILED ACTION
	This action is a response to the communication received on 2/8/2022. Examiner acknowledges the amendments made to claims 1-2, 5-7, and 11-15; the cancellation of claim 8; and the addition of claims 16-17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of:
providing a virus disruption apparatus having a magnetic field generator that can generates a static magnetic field greater than the ambient magnetic field; and 
subjecting a virally infected patient to the static magnetic field generated by the virus disruption apparatus with a magnetic field intensity effective to disrupt viral metabolism by reorienting at least one compound selected from the group consisting of ferritin, ferroportin, and viral components.
Claims 2-6 and 16 are dependent on allowable matter from claim 1 and are allowed.

In regards to claim 7, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of:
providing a virus disruption apparatus having a magnetic field generator that can generates an alternating magnetic field greater than the ambient magnetic field; and 
subjecting a virally infected patient or live host cell and viral mixture to the alternating magnetic field generated by the virus disruption apparatus with a magnetic field intensity of at least 0.1 nanoTesla in a frequency range between 3 and 40 Hz, effective to disrupt viral metabolism by reorienting at least one compound selected from the group consisting of ferritin, ferroportin, and viral components.
Claims 9-14 and 17 are dependent on allowable matter from claim 7 and are allowed.

In regards to claim 15, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of
providing a plurality of permanent magnets on a rotatable magnetic base to generate an alternating magnetic field with a magnetic field intensity of at least 1 nanoTesla; 
providing a live host cell and viral mixture contained within a specimen dish resting on non-magnetic frame surrounding the rotatable non-magnetic base; and 
subjecting the live host cell and viral mixture to the alternating magnetic field.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791